1. While this court is not absolutely bound by the findings of fact by the Circuit Judge, sustaining the referee, in an equity cause, “yet the rule is, as we have often stated, that there must be in every such case some very strong and potent reason appearing otherwise, or this court will feel itself bound by such findings. The findings must either be without testimony, or its manifest weight must be to the contrary, or the facts as found below will stand. And especially does this rule apply in a case like that before the court, where the Circuit Judge fully and unequivocally sustains and adopts the findings of the referee.”
2. In a contest between two claimants under the obligee in a bond for titles, section 400 of the Code does not prevent the obli-gor from testifying to communications between himself and the deceased obligee, as such witness, though a party to the cause, has no interest in the action.
OPINION by
MR. Chief Justioe SimpsoN,